Citation Nr: 0732876	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-31 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for hepatitis C. 

2. Entitlement to service connection for a heart condition 
with hypertension. 

3. Entitlement to service connection for memory loss with 
speech problems. 

4. Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1986 to March 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. In that rating decision, the RO denied entitlement 
to service connection for collagen vascular disease with 
associated liver dysfunction, now claimed as hepatitis C, a 
heart condition, glaucoma, and memory loss with speech 
problems. 

The issue of service connection for hepatitis C is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. The veteran does not have a chronic disability 
characterized as a heart condition. 

2.  Hypertension did not first manifest during service or 
within a year of separating from service, and is not related 
to a disease or injury in service.

3. The veteran does not have a chronic disability 
characterized by memory loss and speech problems.

4. The veteran does not have a chronic disability 
characterized as glaucoma. 







CONCLUSIONS OF LAW

1. A heart condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 

2. Hypertension was not incurred in or aggravated by active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1131, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3. A disability characterized by memory loss with speech 
problems was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007). 

4. Glaucoma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes, but is not limited to: service 
medical records, service personnel records, VA and private 
medical records, and the veteran's lay statements in support 
of the claim. Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on her behalf. The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, on the claim. Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001). 

In order to establish service connection, three elements must 
be established.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303 
(2007).  See also Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Heart condition with hypertension
The veteran claims service connection for a heart condition 
with hypertension, which she contends first manifested in 
active service. No vascular conditions were noted during her 
February 1986 enlistment examination, and the veteran denied 
high blood pressure on her personal report of medical 
history. Similarly, the veteran denied palpitations, pounding 
heart, heart trouble, and a heart murmur. During service the 
veteran did not complain of or seek treatment for high blood 
pressure or hypertension. Similarly, she did not complain of 
or seek treatment for symptoms of a cardiovascular condition. 
A review of the veteran's service medical records reveals no 
evidence of abnormal blood pressure readings. The veteran's 
February 1990 separation examination reflects no objective 
manifestations of a heart condition or hypertension. The 
veteran specifically denied palpitations or pounding heart, 
heart trouble or murmur, and high blood pressure on her 
personal report of medical history.

Private medical records indicate the veteran sought treatment 
for chest pain in January 2002. Her blood pressure was 
120/80. Her cardiac work-up was normal. The veteran sought 
treatment for intermittent atypical chest discomfort and 
occasional mild shortness of breath in September 2003. She 
underwent an extensive non-invasive cardiac work-up, which 
revealed mild left ventricular hypertrophy without evidence 
of outflow obstruction at rest. Her physician concluded her 
symptoms were unlikely to be from a cardiac origin. The 
veteran's October 2004 VA treatment records note hypertension 
and hypercholesterolemia on her "Problem List." 

The first question for consideration in evaluating a service 
connection claim is whether the medical evidence demonstrates 
a current disability. A review of the veteran's post-service 
medical records does not reflect a current diagnosis of a 
heart condition. Although the veteran has repeatedly sought 
treatment for chest pain, diagnostic tests have consistently 
revealed normal cardiac function. Although a September 2003 
echocardiogram revealed mild left ventricular hypertrophy, 
the veteran's cardiologist concluded her symptoms were 
unlikely to be from a cardiac origin. October 2004 VA 
treatment records note hypercholesterolemia, rather than a 
cardiovascular disability, on the veteran's "Problem List." 
Hypercholesterolemia is an "excess of cholesterol in the 
blood." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 792 (28th 
ed. 1994). High cholesterol is a laboratory finding. It is 
not a disability for which service connection can be granted. 
No symptoms, clinical findings or other impairment have been 
associated with this laboratory finding. As such, it is not a 
disability within the meaning of the law granting 
compensation benefits.

The Board concludes the veteran does not have a chronic 
disability characterized as a heart condition. Further, 
although evidence of chronic high cholesterol has been 
established, the record does not contain competent evidence 
of disability caused by high cholesterol. As noted above, 
service connection can only be granted for a disability 
resulting from disease or injury. In the absence of proof of 
a present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

With regard to the veteran's claim of service connection for 
hypertension, the evidence reflects a current diagnosis of 
hypertension.  However, despite evidence of a current 
disability, the veteran has not submitted evidence of service 
incurrence.  In this regard, service medical records do not 
demonstrate complaints of symptoms associated with high blood 
pressure or treatment for high blood pressure, a vascular 
disorder, or hypertension during active service.  The veteran 
was not diagnosed with hypertension during service. Further, 
there is no evidence that hypertension was manifested within 
the year after separation from service; thus, service 
incurrence may not be presumed.  38 C.F.R. § 3.309(a).  
Therefore, the criteria for a grant of service connection for 
hypertension have not been met.

Memory loss with speech problems
A review of the veteran's post-service medical records does 
not demonstrate evidence of a currently diagnosed disability 
related to memory loss with speech problems. In January 2002 
the veteran reported some word finding difficulty and thought 
processing problems after starting Topamax, a medication 
prescribed to treat migraines. March 2002 private medical 
records reflect the veteran's complaints of speech 
stuttering, with occasional unsteadiness on her feet. 
Diagnostic tests of the veteran's head and neck revealed no 
abnormalities. 

The veteran underwent an August 2002 neuropsychological 
examination to evaluate her complaints of forgetfulness and 
changes in her language functioning. The evaluation revealed 
unimpaired cognitive functioning. The veteran's psychiatrist 
attributed her occasional cognitive inefficiency to emotional 
adjustment factors rather then damage to the brain. Further, 
he noted that her medication regimen is comprised of a number 
of drugs with sedating side effects, which may play a role in 
her cognitive symptoms. He recommended that her medications 
be reduced in dosage or changed to alternated medications 
with fewer side effects. 

In light of the evidence of record, it is clear the veteran 
does not currently have a disability characterized by memory 
loss with speech problems. Diagnostic tests reveal normal 
organic and cognitive functioning. A comprehensive 
neuropsychological evaluation attributed the veteran's 
symptoms to emotional adjustment factors and side effects of 
her medications. The record does not contain competent 
evidence of chronic disability related to memory loss or 
speech problems. As noted above, service connection can only 
be granted for a disability resulting from disease or injury. 
In the absence of proof of a present disability there can be 
no valid claim.  Brammer, supra.  

Glaucoma
A review of the veteran's post-service medical records does 
not demonstrate evidence of a chronic disability 
characterized by glaucoma. In February 2002 the veteran 
sought treatment for "floaters" and blurred vision. On 
examination, the veteran's visual field was within normal 
limits. The veteran's physician suspected glaucoma and 
additional evaluation was recommended. An August 2002 eye 
evaluation revealed the veteran's intraocular pressure was 
within normal limits. The veteran's physician attributed her 
symptoms to probable physiologic, or normal, cupping. 
The veteran is not currently receiving treatment for 
glaucoma. Her October 2004 VA medical records do not note 
glaucoma on her "Problem List." The most probative evidence 
of record does not reflect a current diagnosis of glaucoma. 

The record does not contain competent evidence of chronic 
disability characterized as glaucoma. As noted above, service 
connection can only be granted for a disability resulting 
from disease or injury. There is no competent medical 
evidence reflecting a current diagnosis of glaucoma. In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer, supra.  

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful military service for 
which the Board is grateful. However, the Board has carefully 
reviewed the record in depth and it has been unable to 
identify a basis upon which the veteran's claims for service 
connection may be granted. In this regard, the medical 
evidence does not reflect a current diagnosis of a heart 
condition, memory loss with speech problems, or glaucoma. 
Further, there is no competent evidence the veteran's 
hypertension was incurred in service. Thus, the criteria for 
a grant of service connection have not been met.  The 
preponderance of evidence is against the claim, the "benefit 
of the doubt rule" does not apply, and the claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate her claim, the RO 
notified her of the information and evidence needed to 
establish entitlement to service-connection in correspondence 
dated April 2002 by informing her of the evidence she was 
required to submit, including any evidence in her possession, 
and the evidence that the RO would obtain on her behalf. 
Notice was provided prior to the initial September 2002 
adjudication of the veteran's claims for service connection. 
The veteran received notice regarding the criteria for 
increased disability ratings and assignment of effective 
dates of disability benefits in April 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of her claim, the RO obtained 
her service, private, and VA medical records, and her service 
administrative records.  The veteran was not afforded a VA 
examination and the Board finds that such an examination is 
not necessary. See 38 C.F.R. § 3.159(c) (4) (2006).With 
regard to the veteran's claim for service connection for 
hypertension, the evidence of record does not reflect 
evidence of an incident or injury in service. With regard to 
the veteran's claims for service connection for a heart 
condition, memory loss with speech problems, and glaucoma, 
the evidence of record does not support a diagnosis of 
current disability. The veteran has not indicated the 
existence of any other evidence that is relevant to this 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid her in substantiating her claims. 


ORDER

1. Entitlement to service connection for a heart condition 
with hypertension is denied. 

2. Entitlement to service connection for memory loss with 
speech problems is denied. 

3. Entitlement to service connection for glaucoma is denied.


REMAND

The veteran seeks service connection for hepatitis C 
contracted in service. There are a number of recognized risk 
factors for hepatitis C, including employment as a healthcare 
worker. The veteran contends she worked as a medic in 
hospital units where she was exposed to open wounds and 
bodily fluids on a daily basis. She states she was bitten and 
wounded by patients during "take downs." The veteran's 
Defense Department Form 214 (DD-214) confirms her military 
occupational specialty was a psychiatric specialist. 

The veteran had a reactive hepatitis C screening test in May 
2002 and tested "repeatedly reactive" in March 2003. April 
2004 VA medical records indicate hepatitis C diagnostic tests 
were negative, the veteran's viral load was negative, and her 
liver tests were fine. Under the present circumstances, the 
evidence reflects exposure to hepatitis C; however, it is 
unclear whether the veteran has a current diagnosis of 
hepatitis C or a chronic disability associated with hepatitis 
C. Further, in light of the risk factor identified in 
service, an examination is necessary to determine whether the 
veteran's disability, if found, was incurred in service. 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the issue of 
service- connection for hepatitis C is REMANDED for the 
following action:

1. Provide the veteran a VA medical 
examination to determine the nature, 
severity, and etiology of any current 
hepatitis C disability. All diagnoses are 
to be noted. Further, the examiner must 
provide an opinion regarding whether the 
veteran's hepatitis C disability, if any, 
is at least as likely as not (that is, 
probability of 50 percent or better) due to 
occupational exposure as a psychiatric 
specialist during service. All testing 
deemed necessary should be conducted and 
the results reported in detail. If other 
causes are more likely, those should be 
noted. The claims folder should be made 
available to the examiner for review and 
the examiner should acknowledge such review 
in the examination report.






2. After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issue on appeal.  If any 
benefit sought remains denied, the 
claimant should be provided a supplemental 
statement of the case and given the 
opportunity to respond

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420



 Department of Veterans Affairs


